By the Court,

Saeeord, J.
Owing to the defective condition of the record in this case, it is not to be expected that this court will pass upon the questions which may be involved therein, at least to any considerable extent.
Eecob». We have the final determination of the case in the court below before us, but none of the evidence, or of the facts found upon which the court acted, are here in any proper authenticated manner. It is true, *588there is an attempt to refer to the facts found and admitted in another case, as being the same as those upon which this case was heard and tided. But we do not think that this is sufficient, unless it is clearly shown that such other case, or at least enough of it to show what were the facts so found and admitted therein, is in this court and is fully identified, and this is not done. If indeed the facts of this case were in every respect the same as in the ease intended to be referred to, a statement to that effect, and an incorporation into this record of such facts, or such other, identification as would be conclusive as to what was so brought to our notice, is certainly the least that ought to be required; and for the reason that, if a different course were pursued, we should partly at least (for there might be more than one case answering to the description given) be guessing at the facts, or at what the record may be supposed to contain. This is no part of our duty.
There is one question, however, which is raised by the petition in error, and which depends upon the construction to be given to the petition filed below: Bid such petition contain facts sufficient to constitute a cause of action?
ciencyof. The action was for the recovery of real estate, and based upon the statute. [Civil Proc., Art. 24, Gen. Stat.] We have compared the petition with the requirements of section 595 in said article, which provides what such a petition shall contain, and find that it conforms thereto in every respect. The petition must therefore be held sufficient. Judgment affirmed.
Kingman, C. J., concurring.
Valentine, J., not sitting in the case.